Citation Nr: 1822611	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for respiratory disorder. 


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision from the RO in Los Angeles, California.  



FINDING OF FACT

The Veteran communicated his intent to withdraw his appeal in two telephone conversations with the VA that were memorialized in writing.


CONCLUSION OF LAW

The criteria for withdrawing an appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(7).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Board notes that, in January 2014 the Veteran called the VA National Call Center (NCC) to cancel his appeals hearing scheduled for January 21, 2014 and to withdraw his appeal for a respiratory condition.  In August 2014, the RO sent correspondence to the Veteran informing him that his verbal request to withdraw his appeal would not be accepted. The RO informed the Veteran to submit a request to withdraw his appeal in writing.  However, the record shows that such letter was returned as undeliverable, and it does not appear that VA re-sent the letter.  Thus, the Board can presume that the Veteran never received this letter.

In February 2018, the Veteran again reported to the RO, via a telephone conversation, that he wished to withdraw his appeal and that he was happy with the previous decision from August 2013.  The VA employee wrote that the Veteran stated he continued to receive letters about his appeal, which he had requested be withdrawn two years ago.

As such, the Veteran's intent to withdraw his appeal has been memorialized in writing from two phone conversations, and the Board finds there remains no issue on appeal.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is now dismissed.


ORDER

The Veteran's appeal for service connection for a respiratory disorder is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


